DAUKSCH, Judge,
concurring specially.
This is a case involving a second attempt by appellant, as representative of a mother in a paternity action, to have appellee declared the father and to have him pay support. This second attempt is obviously barred by res judicata, as the trial judge ruled, so an interesting question remains as to the liability of appellant, the department, or its lawyers, for the failure to properly represent the mother and the interests of the child in the first place, if in fact it was the fault of the department or its attorneys.
The mother, the real party in interest, along with her child, should be made aware of the reasons there has not been any success in her litigation. Appellant did not inform this court why the first suit failed except to say "... that a trial was conducted on September 18, 1990, to determine whether or not paternity has been established by petitioner against respondent. It was not established. The trial was concluded.” While we are somewhat in the dark, the attorneys owe a duty to the mother and the child to see to it that she is fully apprised.